DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-26 are pending and under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is claiming the benefit of prior-filed application No. 16/384,994. The present application, filed 03/17/2021 is a continuation of application No. 16/384,994 filed 04/16/2019. Application No. 16/384,994 claim priority from provisional application No. 62/661,245, filed 04/23/2018 and provisional application No. 62/751,830, filed 10/29/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted March 17, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "said non-invasive ventilation procedure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 13-15 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McEvoy (“Steroids and Surfactant in Extremely Low Gestation Age Infants Dose Escalation Trial (SASSIE)”, NCT02907593, ClinicalTrials.gov, first posted1 September 20, 2016, pp. 1-9; cited in the IDS filed 3/17/21). .
Regarding claims 1-4, McEvoy discloses a composition comprising calfactant (surfactant) and a dose of 0.025 mg/kg, 0.05 mg/kg or 0.1 mg/kg per body weight of infants ages 3-10 days of budesonide. See p. 2, §Detailed Description.
Regarding claims 9, 13-15, and 23-24, McEvoy discloses a method comprising administering calfactant (surfactant) and a 0.025 mg/kg, 0.05 mg/kg or 0.1 mg/kg dose of budesonide to extremely low gestational age newborns (preterm neonate) who are intubated at 3-10 days of age. See pp. 2-6. With respect the preamble recited in claim 9, “A method for the prophylaxis of bronchopulmonary dysplasia (BPD) in a preterm neonate”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding present claims 13-15, a dose of 0.025 mg/kg per body weight, 0.05 mg/kg per body weight or 0.1 mg/kg per body weight of  budesonide is administered.
Regarding present claims 23 and 24, the extremely low gestational age newborns are of the gestational age of greater than 23 0/7 weeks and less than 27 6/7 weeks. See p. 6, Inclusion criteria.
Regarding present claim 25, McEvoy discloses a method comprising administering calfactant (surfactant) and a 0.025 mg/kg, 0.05 mg/kg or 0.1 mg/kg dose of budesonide to extremely low gestational age newborns (preterm neonate) who are intubated at 3-10 days of age. See pp. 2-6. With respect the preamble recited in claim 25, “A method of improving lung function in a pre-term neonate”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding present claim 26 McEvoy discloses a method comprising administering calfactant (surfactant) and a 0.025 mg/kg, 0.05 mg/kg or 0.1 mg/kg dose of budesonide to extremely low gestational age newborns (preterm neonate) who are intubated at 3-10 days of age and are mechanically ventilated. See pp. 2-6. With respect the preamble recited in claim 26, “A method of reducing lung inflammation in a pre-term neonate treated with mechanical ventilation”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, the disclosures of McEvoy anticipate the presently claimed invention.

Claims 5 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McEvoy (“Steroids and Surfactant in Extremely Low Gestation Age Infants Dose Escalation Trial (SASSIE)”, NCT02907593, ClinicalTrials.gov, first posted2 September 20, 2016, pp. 1-9; cited in the IDS filed 3/17/21) as evidenced by McEvoy et al. (“Dose-escalation trial of budesonide in surfactant for prevention of bronchopulmonary dysplasia in extremely low gestational age high-risk newborns (SASSIE)”, Pediatric Research, 2020, pp. 1-8; cited in the IDS filed 3/17/21) and Jones (“Drug Criteria & Outcomes Poractant alfa (Curosurf) Formulary Evaluation”, Relias Media, 2005; cited in the IDS filed 3/17/21).
Regarding claim 5, McEvoy discloses a composition comprising calfactant (surfactant) and a 0.025 mg/kg, 0.05 mg/kg or 0.1 mg/kg dose of budesonide. The dose of calfactant in the composition is the standard dose of calfactant as evidenced by McEvoy et al. See §Methods-Study design and participants-2nd and 4th paragraphs. The standard dose of calfactant is 100 mg/kg as evidenced by Jones et al. See the 3rd page, §Dose/administration. Therefore, the disclosures of McEvoy anticipate the claim.
Regarding claim 19, McEvoy discloses a method comprising administering calfactant (surfactant) and a 0.025 mg/kg, 0.05 mg/kg or 0.1 mg/kg dose of budesonide to extremely low gestational age newborns (preterm neonate) who are intubated at 3-10 days of age (see pp. 2-6). With respect the preamble recited in claim 9, “A method for the prophylaxis of bronchopulmonary dysplasia (BPD) in a preterm neonate”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The dose of calfactant in the composition is the standard dose of calfactant as evidenced by McEvoy et al. See §Methods-Study design and participants-2nd and 4th paragraphs. The standard dose of calfactant is 100 mg/kg as evidenced by Jones et al. See the 3rd page, §Dose/administration.  Therefore, the disclosures of McEvoy anticipate the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McEvoy (“Steroids and Surfactant in Extremely Low Gestation Age Infants Dose Escalation Trial (SASSIE)”, NCT02907593, ClinicalTrials.gov, first posted3 September 20, 2016, pp. 1-9; cited in the IDS filed 3/17/21) as evidenced by McEvoy et al. (“Dose-escalation trial of budesonide in surfactant for prevention of bronchopulmonary dysplasia in extremely low gestational age high-risk newborns (SASSIE)”, Pediatric Research, 2020, pp. 1-8; cited in the IDS filed 3/17/21) and Jones (“Drug Criteria & Outcomes Poractant alfa (Curosurf) Formulary Evaluation”, Relias Media, 2005; cited in the IDS filed 3/17/21) in view of Giossi et al. (US 8,357,657 B2; published 2013).
McEvoy discloses a composition comprising calfactant (surfactant) and a 0.025 mg/kg, 0.05 mg/kg or 0.1 mg/kg dose of budesonide. The dose of calfactant in the composition is the standard dose of calfactant as evidenced by McEvoy et al. See §Methods-Study design and participants-2nd and 4th paragraphs. The standard dose of calfactant is 100 mg/kg as evidenced by Jones et al. See the 3rd page, §Dose/administration. Therefore, the disclosures of McEvoy anticipate the claim.
McEvoy does not budesonide and calfactant are in a pharmaceutically acceptable carrier or diluent. McEvoy does not expressly teach the surfactant and budesonide are in a vial and the vials are in a container as claimed.
Giossi et al. teach distributing doses of surfactant and steroids in vials comprising buffered physiological saline (pharmaceutically acceptable carrier). See col. 4, line 66 to col. 5, line 6. Giossi et al. teach kits comprising the vials of surfactant and steroid in a container. See col.5, lines 50-55. Giossi et al. teach the kid
It would have obvious to place the budesonide and calfactant in vials comprising pharmaceutically acceptable carrier and place the vials in a container to store the budesonide and calfactant and package the individual active substances together.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McEvoy (“Steroids and Surfactant in Extremely Low Gestation Age Infants Dose Escalation Trial (SASSIE)”, NCT02907593, ClinicalTrials.gov, first posted4 September 20, 2016, pp. 1-9). .
McEvoy teaches a method comprising administering calfactant (surfactant) and a 0.025 mg/kg, 0.05 mg/kg or 0.1 mg/kg dose of budesonide to extremely low gestational age newborns (preterm neonate) who are intubated at 3-10 days of age (see pp. 2-6). McEvoy teaches newborns 3-14 days of age were treated (see p. 6). 
Regarding claim 10, McEvoy does not expressly teach the pulmonary surfactant and budesonide were administered to a preterm neonate at the 1st to the 4th day of life. 
However, the claim would have been obvious to artisan of ordinary skillet the time of the effective filing date because the claimed age range of the preterm neonates treated of 1 to 4 days overlaps with the age range of the neonates of 3 to 10 days taught by McEvoy. Because the claimed age range overlaps with the range taught in the prior art, a prima facie case of obviousness exists. 
	Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McEvoy (“Steroids and Surfactant in Extremely Low Gestation Age Infants Dose Escalation Trial (SASSIE)”, NCT02907593, ClinicalTrials.gov, first posted5 September 20, 2016, pp. 1-9; cited in the IDS filed 3/17/21) in view of DiBlasi (“Nasal Continuous Positive Airway Pressure (CPAP) for the Respiratory Care of the Newborn Infant”, Respiratory Care, 2009, 1209-1235).
The teachings of McEvoy are discussed above.
McEvoy does not teach the ventilation procedure is non-invasive or nasal CPAP as claimed in claims 11 and 12.
DiBlasi teaches nasal continuous positive airway pressure (CPAP) is a noninvasive form or respiratory assistance that has been used to support infants with lung disease. See the abstract. DiBlasi teaches CPAP is less injurious to the lungs than mechanical ventilation. See the abstract. DiBlasi teaches administering surfactant early during CPAP, designed to eliminate the need for intubation and ventilation may prove to be beneficial in supporting infants. See p. 1227, right col.-1st paragraph.
It would have been obvious to substitute nasal CPAP of DiBlasi for the mechanical ventilation and intubation taught by McEvoy because CPAP is less injurious to the lungs than mechanical ventilation.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

Claims 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McEvoy (“Steroids and Surfactant in Extremely Low Gestation Age Infants Dose Escalation Trial (SASSIE)”, NCT02907593, ClinicalTrials.gov, first posted6 September 20, 2016, pp. 1-9; cited in the IDS filed 3/17/21) in view of Ke et al. (“Efficacy of different preparations of budesonide combined with pulmonary surfactant in the treatment of neonatal respiratory distress syndrome: a comparative analysis”, Contemporary Chinese journal pediatrics, 2016, pp. 400-404; cited in the IDS filed 3/17/21).
The teachings of McEvoy are discussed above. 
McEvoy does not expressly teach the surfactant and budesonide were administered simultaneously, sequentially or separately as set forth in claims 16-18 and the administration if by inhalation or intratracheal route as set forth in claim 20.
The teachings of Ke et al. are directed to different preparations of budesonide combined with a pulmonary surfactant. Ke et al. teach administering budesonide continuously via aerosol (inhalation) with a surfactant dripped into the trachea (intratracheal route) which constitutes administering sequentially and separately. See §1.2 Administration method. The budesonide is continuously flowing, so when the surfactant is dripped in, the budesonide and surfactant are separately, simultaneously and sequentially administered at different time points of administration. Ke et al. further teach administering budesonide mixed with the surfactant (simultaneous administration). See §1.2 Administration method. Ke et al. teach the continuous aerosol administration and the liquid administration had the lowest incidence of rate of mechanical ventilation with tracheal intubation, the rate of repeated use of surfactant and the incidence of BPD. See p. 8, 1st and 2nd paragraphs.
At the time of the effective filing date, it would be obvious to administer budesonide and calfactant of McEvoy simultaneously, separately or sequentially via the routes of inhalation and intratracheal as taught by Ke et al. to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated to do so with a reasonable expectation of delivering budesonide and calfactant to the neonates that are in need of improved blood gas and reduced incidence of BPD as taught by Ke et al. See p. 8, 2nd paragraph.
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.

Claims 6, 7, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McEvoy (“Steroids and Surfactant in Extremely Low Gestation Age Infants Dose Escalation Trial (SASSIE)”, NCT02907593, ClinicalTrials.gov, first posted7 September 20, 2016, pp. 1-9; cited in the IDS filed 3/17/21) in view of Jones (“Drug Criteria & Outcomes Poractant alfa (Curosurf) Formulary Evaluation”, Relias Media, 2005; cited in the IDS filed 3/17/21).
The teachings of McEvoy are discussed above. 
Regarding claims 6 and 20, McEvoy does not teach the surfactant, poractant alfa as claimed.
Jones teaches poractant alfa and calfactant are similar. See p. 1, §Similar drugs in class, 1st paragraph. Jones teaches poractant alfa and calfactant have the same mechanism of action. See p. 2, §Mechanism of action. Jones 
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to substitute poractant alfa for calfactant or combine poractant alfa with calfactant in the composition comprising budesonide taught by McEvoy to arrive at the claimed invention because poractant alfa and calfactant are similar drugs with the same mechanism of action. It is prima facie obvious to substitute art recognized equivalents known for the same purpose as well as combine two composition known for the same purpose to create a third composition to be used for the very same purpose.
Regarding claims 7 and 22, McEvoy teach budesonide is suspended in calfactant. See §Primary Outcome Measures – No. 1. McEvoy does not teach the surfactant and budesonide are administering in the form of an aqueous suspension comprising a pharmaceutically acceptable carrier. Jones teach calfactant is suspended in 0.9% sodium chloride (an aqueous suspension comprising a pharmaceutically acceptable carrier). See §Similar drugs in class, 3rd paragraph.
At the time of the effective filing date of the claimed invention, it would have been obvious the calfactant and budesonide were in the form of an aqueous suspension comprising a pharmaceutically acceptable carrier because the budesonide is suspended in calfactant and calfactant is suspended in 0.9% sodium chloride (an aqueous suspension comprising a pharmaceutically acceptable carrier) 
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to the artisan of ordinary skill.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/508,053 (reference application). 
Regarding claim 1, copending Application No. 17/508,053 claims a composition, comprising: (a) at least one pulmonary surfactant; and (b) budesonide, wherein said budesonide is present in an amount sufficient to deliver a dose of 0.1 to 1.5 mg/kg to a preterm neonate. See claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because the dose of budesonide required of about 0.01 to about 0.1 mg/kg of body weight to a preterm neonate overlaps with the range of copending Application No. 17/508,053. Because the claimed ranges overlap with the ranges claimed in copending Application No. 17/508,053, a prima facie case of obviousness exists.
Regarding claim 2, copending Application No. 17/508,053 claims a composition according to claim 1, which comprises budesonide in an amount sufficient to deliver a dose of 0.2 to 1.0 mg/kg, 0.1 to 0.5 mg/kg, or 0.5 to 1.0 mg/kg to a preterm neonate. See claims 2-4. Although copending Application No. 17/508,053 does not claim budesonide in an amount sufficient to deliver a dose of 0.02 to 0.9 mg/kg to a preterm neonate, the claim would have been obvious to the artisan of ordinary skill because a dose sufficient to deliver a dose of about 0.02 to about 0.09 mg/kg to a preterm neonate lies inside the range of dose sufficient to deliver a dose of 0.2 to 1.0 mg/kg, 0.1 to 0.5 mg/kg, or 0.5 to 1.0 mg/kg to a preterm neonates. Because the claimed ranges overlap with the ranges claimed in copending Application No. 17/508,053, a prima facie case of obviousness exists.
Regarding claim 3, copending Application No. 17/508,053 claims composition according to claim 1, which comprises budesonide in an amount sufficient to deliver a dose of 0.2 to 1.0 mg/kg, 0.1 to 0.5 mg/kg, or 0.5 to 1.0 mg/kg to a preterm neonate. See claims 2-4. Although copending Application No. 17/508,053 does not claim budesonide in an amount sufficient to deliver a dose of about 0.03 to about 0.08 mg/kg to a preterm neonate, the claim would have been obvious to the artisan of ordinary skill because a dose sufficient to deliver a dose of about 0.03 to about 0.08 mg/kg to a preterm neonate lies inside the range of dose sufficient to deliver a dose of 0.2 to 1.0 mg/kg, 0.1 to 0.5 mg/kg, or 0.5 to 1.0 mg/kg to a preterm neonates. Because the claimed ranges overlap with the ranges claimed in copending Application No. 17/508,053, a prima facie case of obviousness exists.
Regarding claim 4, copending Application No. 17/508,053 claims composition according to claim 1, which comprises budesonide in an amount sufficient to deliver a dose of 0.2 to 1.0 mg/kg, 0.1 to 0.5 mg/kg, or 0.5 to 1.0 mg/kg to a preterm neonate. See claims 2-4. Although copending Application No. 17/508,053 does not claim budesonide in an amount sufficient to deliver a dose of about 0.04 to about 0.07 mg/kg to a preterm neonate, the claim would have been obvious to the artisan of ordinary skill because a dose sufficient to deliver a dose of about 0.04 to about 0.07 mg/kg to a preterm neonate lies inside the range of dose sufficient to deliver a dose of 0.2 to 1.0 mg/kg, 0.1 to 0.5 mg/kg, or 0.5 to 1.0 mg/kg to a preterm neonates. Because the claimed ranges overlap with the ranges claimed in copending Application No. 17/508,053, a prima facie case of obviousness exists.
Regarding claim 5, copending Application No. 17/508,053 claims the composition comprises said at least one pulmonary surfactant in an amount sufficient to deliver a dose of 100 to 200 mg/kg a preterm neonate. See claim 5.
Regarding claim 6, copending Application No. 17/508,053 claims the composition comprises poractant alfa. See claim 6. 
Regarding claim 7, copending Application No. 17/508,053 claims the composition is in a form of an aqueous suspension comprising a pharmaceutically acceptable carrier. See claim 7.  
Regarding claims 1-5, copending Application No. 17/508,053 claims a composition, comprising: (a) 20 to 100 mg/ml of at least one pulmonary surfactant: and (b) 0.05 to 0.5 mg/ml of budesonide. Although the claims at issue are not identical, they are not patentably distinct from each other because the dose of budesonide required of about 0.01 to about 0.1 mg/kg of body weight to a preterm neonate overlaps with the range of copending Application No. 17/508,053. Because the claimed ranges overlaps with the ranges claimed in copending Application No. 17/508,053, a prima facie case of obviousness exists.
This is a provisional nonstatutory double patenting rejection because patentably indistinct claims have not in fact been patented.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/508,053 (reference application) in view of Giossi et al. (US 8,357,657 B2; 2013).
The teachings of claims 1-8 of copending Application No. 17/508,053 are discussed above. Copending Application No. 17/508,053 does not claim the budesonide and surfactant are in vials in a container. Giossi et al. describe placing surfactants and steroids in dosage vials in a container to hold  the vials. See col. 4, line 66 to col. 5, line 6 and col. 5, lines 50-55.
At the time of invention, it would have been obvious to place the budesonide and surfactant in a form of an aqueous suspension comprising a pharmaceutically acceptable carrier in vials to hold the solutions and package the individual active substances together.
This is a provisional nonstatutory double patenting rejection because patentably indistinct claims have not in fact been patented.

Claims 1-7 and 9-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,668,110 B2. 
Regarding claims 1-5, U.S. Patent No. 10,668,110 B2 claims a method for the treatment of evolving bronchopulmonary dysplasia (BPD) in a preterm neonate, comprising administering to a preterm neonate at least one pulmonary surfactant in a dose of 100 to 200 mg/kg and budesonide in a dose of 0.1 to 0.5 mg/kg. See claims 1-14. The claim is obvious because the method could not be practice without the composition and the range of budesonide in a dose of 0.1 to 0.5 mg/kg overlaps with the claimed range of about 0.01 to about 0.1 mg/kg. Because the ranges overlap, there is a prima facie case of obviousness. 
Regarding claim 6, U.S. Patent No. 10,668,110 B2 claims the at least one pulmonary surfactant comprises poractant alfa. See claim 11.
Regarding claim 7, U.S. Patent No. 10,668,110 B2 claims the at least one pulmonary surfactant and budesonide are a in the form of an aqueous suspension comprising a pharmaceutically acceptable carrier. See claim 13.
Regarding claims 9, 13-15, 21, 25 and 26, U.S. Patent No. 10,668,110 B2 claims a method for the treatment of evolving bronchopulmonary dysplasia (BPD) in a preterm neonate, comprising administering to a preterm neonate at least one pulmonary surfactant in a dose of 100 to 200 mg/kg and budesonide in a dose of 0.1 to 0.5 mg/kg. See claims 1-14. The term treatment is defined as curing, symptom-alleviating, symptom-reducing of evolving BPD. See Col. 5, lines 15-18. The term “prophylaxis” used in the instant claim is defined as slowing the progression of, delaying the onset and reducing the risk of contracting BPD. See page 8, lines 15-17 in the specification. Thus, the treatment of evolving BDP encompasses prophylaxis of BPD as claimed. The claim is obvious because the range of budesonide in a dose of 0.1 to 0.5 mg/kg overlaps with the claimed range of about 0.01 to about 0.1 mg/kg. Because the ranges overlap, there is a prima facie case of obviousness.
Regarding claims 10, 23 and 24, U.S. Patent No. 10,668,110 B2 claims the pulmonary surfactant and budesonide are administered from the 2nd to the 28th day of life of the preterm neonate. See claims 2-7. The claim is obvious because the age range of the 2nd to the 28th day of life of the preterm neonate overlaps with the claimed age range of 1st to 4th days of life of the preterm neonate. Because the ranges overlap, there is a prima facie case of obviousness.
Regarding claim 11, U.S. Patent No. 10,668,110 B2 claims the preterm neonate is kept under a non-invasive ventilation procedure. See claim 5.
Regarding claim 12, U.S. Patent No. 10,668,110 B2 claims the non-invasive ventilation procedure is nasal CPAP. See claim 6.
Regarding claim 16, U.S. Patent No. 10,668,110 B2 claims the at least one pulmonary surfactant and budesonide are administered simultaneously. See claim 8.
Regarding claim 17, U.S. Patent No. 10,668,110 B2 claims the at least one pulmonary surfactant and budesonide are administered sequentially. See claim 9.
Regarding claim 18, U.S. Patent No. 10,668,110 B2 claims the at least one pulmonary surfactant and budesonide are administered separately. See claim 10.
Regarding claim 20, U.S. Patent No. 10,668,110 B2 claims the at least one pulmonary surfactant comprises poractant alfa. See claim 11.
Regarding claim 21, U.S. Patent No. 10,668,110 B2 claims the administering is administration by inhalation or intratracheal route. See claim 12. 
Regarding claim 22, U.S. Patent No. 10,668,110 B2 claims the at least one pulmonary surfactant and budesonide are administered in the form of an aqueous suspension comprising a pharmaceutically acceptable carrier. See claim 13.
Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,668,110 B2 in view of Giossi et al. (US 8,357,657 B2; 2013). 
The teachings of claims 1-14 of U.S. Patent No. 10,668,110 B2 are discussed above. U.S. Patent No. 10,668,110 B2 does not claim the budesonide and surfactant are in vials in a container. Giossi et al. describe placing surfactants and steroids in dosage vials in a container to hold  the vials. See col. 4, line 66 to col. 5, line 6 and col. 5, lines 50-55.
At the time of invention, it would have been obvious to place the budesonide and surfactant in a form of an aqueous suspension comprising a pharmaceutically acceptable carrier in vials to hold the solutions and package the individual active substances together.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Summary
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph Claims 1-5, 9, 13-15, 19 and 23-26 are rejected under 35 U.S.C. 102(a)(1). Claims 6-8, 10-12, 16-18 and 20-21 are rejected under 35 U.S.C. 103 Claims 1--26 are rejected on the ground of nonstatutory double patenting.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 First posted is defined as the date on which the study record was first available on ClinicalTrials.gov. There is typically a delay of a few days between the date the study sponsor or investigator submitted the study record and the first posted date.
        2 First posted is defined as the date on which the study record was first available on ClinicalTrials.gov. There is typically a delay of a few days between the date the study sponsor or investigator submitted the study record and the first posted date.
        3 First posted is defined as the date on which the study record was first available on ClinicalTrials.gov. There is typically a delay of a few days between the date the study sponsor or investigator submitted the study record and the first posted date.
        4 First posted is defined as the date on which the study record was first available on ClinicalTrials.gov. There is typically a delay of a few days between the date the study sponsor or investigator submitted the study record and the first posted date.
        5 First posted is defined as the date on which the study record was first available on ClinicalTrials.gov. There is typically a delay of a few days between the date the study sponsor or investigator submitted the study record and the first posted date.
        6 First posted is defined as the date on which the study record was first available on ClinicalTrials.gov. There is typically a delay of a few days between the date the study sponsor or investigator submitted the study record and the first posted date.
        7 First posted is defined as the date on which the study record was first available on ClinicalTrials.gov. There is typically a delay of a few days between the date the study sponsor or investigator submitted the study record and the first posted date.